DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rear cover of the power source and a front housing of the transmission are integrated” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase, “the output shaft of the power source and the input shaft of the automatic transmission are integrally manufactured,” (lines 9 and 10, emphasis added by the examiner). It is unclear what the phrase “integrally manufactured” is attempting to claim.  Are they formed from a single piece of material? Forge or casted at the same time? Are they assembled at the same time?  Further clarification is not found the specification.  The examiner suggests deleting this claim limitation, or clarifying the subject matter being claimed.
Regarding Claim 1, the phrase, “a first-stage reduction-gear train is installed through the input shaft and the intermediate shaft” (lines 5-6, emphasis added by the examiner) is grammatically unclear.  The examiner suggests changing the word through with the word between.
Regarding Claim 1, the phrase, “an Nth-stage reduction-gear train is installed through the intermediate shaft input shaft and the output shaft” (lines 5-6, emphasis added by the examiner) through with the word between.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,723,643 issued to Numazawa et al. in view of U.S. Patent Publciation No. 2016/0031310 issued to Swales et al.
Regarding Claim 1, Numazawa et al. teaches in Figures 1-6 and respective portions of the specification of: a longitudinally placed vehicle driving assembly having a single power source (10), connected to a transmission shaft (14) or a vehicle axle half shaft of a vehicle, provided with an automatic transmission (14; see at least Col. 6, line 58), wherein the automatic transmission comprises an input shaft (18), a power source is connected to the input shaft (18), an output shaft (56) is provided coaxial (see Figure 1) with the input shaft (18), and an intermediate shaft (58) is provided parallel (see Figure 1) to the input shaft (18); and 
a first-stage reduction-gear train (60, 62) is installed between the input shaft (18) and the intermediate shaft (58), an Nth-stage reduction-gear train (70, 64) is installed through the intermediate shaft (58) and the output shaft (56), N>2, and each of the stages of the reduction-gear trains comprises a pair of gears having a different transmission ratio (see Figure 1).
Numazawa et al. disclose the claimed invention except for showing the driving assembly placed in the front of the vehicle for driving the rear wheels of the vehicle, and for showing a rear cover of the power source and a front housing of the automatic transmission are integrated.
Swales et al. shows a transmission (12) located in the front of a vehicle for for driving the rear wheels (19) of the vehicle.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Swales et al.’s teachings for driving the rear wheels of a vehicle with the transmission as taught by Numazawa et al.  One would be motivated to use Swales et al’s teachings for driving the rear wheels of a vehicle to provide the essential structure (the drive wheels) for propelling the vehicle taught by Numazawa et al. Swales further shows the front housing of the transmission (12) mounted (integrally connected) to the rear cover of the power source (11).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Swales et al.’s teaching for mounting the front housing of the transmission to the rear cover of the power source for the invention taught by Numazawa et al.  One would be motivated to connected the power source and transmission integrally to provide an integral powertrain to provide a compact drive arrangement.
and a shifting clutch is provided between the upper gear and the input shaft of the automatic transmission.
Allowable Subject Matter
Claims 2-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: driving assembly that includes a single power source connected to an input shaft for an automatic transmission, where an output shaft is coaxial with the input shaft and an N-stage reduction-gear train is provided between the input and output shaft, where N is >= 2, where in re claim 2, a shifting clutch is provided between the upper gear and the input shaft of the automatic transmission; in re claim 4, a shifting clutch is provided between the lower gear and the intermediate shaft of the automatic transmission in re claim 6, shifting clutch is provided between the upper gear and the output shaft of the automatic transmission, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618